In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-14-00201-CR



           MARK VICTOR DHEIL, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



          On Appeal from the 4th District Court
                 Rusk County, Texas
              Trial Court No. CR14-089




      Before Morriss, C.J., Moseley and Burgess, JJ.
       Memorandum Opinion by Justice Moseley
                                MEMORANDUM OPINION
       In the hopes of receiving community supervision, Mark Victor Dheil entered an open plea

of guilty to the offense of driving while intoxicated, third or more. After receiving his oral and

written judicial confession to the crime, the trial court sentenced Dheil to four years’

imprisonment. Dheil appeals.

       On appeal, Dheil’s attorney has filed a brief which discusses the record and reviews the

proceedings in detail. Meeting the requirements of Anders v. California, counsel has provided a

professional evaluation of the record demonstrating why there are no arguable grounds to be

advanced. Anders v. California, 386 U.S. 738, 743–44 (1967); In re Schulman, 252 S.W.3d 403,

406 (Tex. Crim. App. 2008) (orig. proceeding); Stafford v. State, 813 S.W.2d 503, 509–10 (Tex.

Crim. App. 1981); High v. State, 573 S.W.2d 807, 812–13 (Tex. Crim. App. [Panel Op.] 1978).

       Counsel also filed a motion with this Court seeking to withdraw as counsel in this appeal.

On January 26, 2015, counsel mailed to Dheil a copy of (1) the brief, (2) the clerk’s record, (3) the

reporter’s record, and (4) the motion to withdraw. By letter, counsel informed Dheil of his right

to review the record and file a pro se response. Counsel’s letter informed Dheil that he had thirty

days in which to file his pro se response. To date, Dheil has neither filed a pro se response nor

requested an extension of time in which to do so.

       We have determined that this appeal is wholly frivolous. We have independently reviewed

the clerk’s record and the reporter’s record, and we agree that no arguable issues support an appeal.

See Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App. 2005).




                                                 2
         We affirm the trial court’s judgment.1




                                                         Bailey C. Moseley
                                                         Justice

Date Submitted:             March 30, 2015
Date Decided:               April 8, 2015

Do Not Publish




1
 Since we agree this case presents no reversible error, we also, in accord with Anders, grant counsel’s request to
withdraw from further representation of appellant in this case. Anders, 386 U.S. at 744. No substitute counsel will
be appointed. Should appellant wish to seek further review of this case by the Texas Court of Criminal Appeals,
appellant must either retain an attorney to file a petition for discretionary review or appellant must file a pro se petition
for discretionary review. Any petition for discretionary review must be filed within thirty days from either the date
of this opinion or the date on which the last timely motion for rehearing or for en banc reconsideration was overruled
by this Court. See TEX. R. APP. P. 68.2. Any petition for discretionary review must be filed with the clerk of the
Texas Court of Criminal Appeals. See TEX. R. APP. P. 68.3. Any petition for discretionary review should comply
with the requirements of Rule 68.4 of the Texas Rules of Appellate Procedure. See TEX. R. APP. P. 68.4.
                                                             3